158 S.E.2d 23 (1967)
272 N.C. 271
STATE of North Carolina
v.
Morris ROBINSON.
No. 270.
Supreme Court of North Carolina.
December 13, 1967.
*25 T. W. Bruton, Atty. Gen., Ralph Moody, Deputy Atty. Gen., for the State.
Peter H. Gerns, Charlotte, for defendant appellant.
PER CURIAM:
The statement of facts discloses the sufficiency of the evidence to withstand defendant's motion for nonsuit, and a careful consideration of each of defendant's assignments of error discloses no prejudicial error.
On cross-examination, after defendant had stated positively that his criminal record consisted of only one conviction of larceny and one conviction of assault, over his objection, the solicitor elicited from him the admission that he had also been convicted of storebreaking and larceny, larceny of an automobile, hit and run, operating a motor vehicle without an operator's license, larceny of automobile tires, trespass and larceny, and simple assault. Defendant's contention that the State was bound by his first statement that he had been convicted only of larceny and assault is without merit. The solicitor had the right "to sift the witness." State v. King, 224 N.C. 329, 30 S.E.2d 230. For the purpose of impeachment, defendant was subject to cross-examination as to convictions for prior criminal offenses. State v. Norkett, 269 N.C. 679, 153 S.E.2d 362. Had defendant denied that he had been convicted of the additional charges when the solicitor questioned him about them, his denial could not have been contradicted by the record of his convictions. State v. King, supra; Stansbury, N.C. Evidence § 48 (2d Ed., 1963). Defendant, however, admitted the convictions.
Defendant's assignment of error 14-A, which is based upon a broadside exception, involves three full pages of the charge dealing with the law of self-defense. An assignment of error must be based upon an exception which points out some specific part of the charge as erroneous, and an exception to a portion of a charge embracing a number of propositions is insufficient if any one of the propositions is correct. Doss v. Sewell, 257 N.C. 404, 125 S.E.2d 899; State v. Lambe, 232 N.C. 570, 61 S.E.2d 608. We have, however, considered the entire charge. In it we find no error which, in our opinion, could reasonably be supposed to have prejudiced defendant.
In the trial, we find
No error.